Title: To James Madison from Thomas Brant, 22 January 1815
From: Brant, Thomas
To: Madison, James


        
          
            Artilery Cantonement Near BuffalowCommanded Colonel Hineman January 22nd 1815
          
          His Excellency the President of the United States will Pleas to take notice to the supplications of Injured soldiers who have born with patience the most inhuman abuse in being Beat with stripes in a most shamefull manner for the most slight offences and having Bourne it as long as we are able to endure it I now think it full time to seek redress By writing to his excellency to let him know that I am willing to serve my counterey for the term of time for which I enlisted but for to serve in under Capt. H K Craig I cannot endure and without better usage I will be oblidged to Desert whitch I do not want to do if there can be any other possable means to avoid it and to avoid Sutch breaches of the law I desire to be transferred into Capt. Woolleys Company of Artificers in Pittsburgh.
          
          And as those practicsses are Daily put in executon without ever having the privelag of a court martial unless there is a stop put to it the Most part of the company will be oblidged to seek redress by some other means.
          I Add no more at presant but leave it to his excellancy for Disission
          
            Thomas Brant
          
        
        
          I Petition his excellency to writ a return as soon as possible that we may be freed from our grievences as soon as possable.
          
            T. Brant
          
        
        
          Now this Day there is a Man by the Name of William Foster was whipt this Day By the Order of an Uncultivated Cowort by the Name of Charls Mellon a Native of Belfast which your Excelency apointed over us we are Solgers & Say we have faught for our Contry before we Joyned this Compy So all we ask is this for you to Give Orders Against Sayed Punishments as there is not a Man that will not fight to the die for their liberty and freedom. So we thaught proper to let you know that the whole Compy. will Either Desert to other Companys or Else the will Take their own lives as we are Not able to Stand their Tyraranical Behavour. This is the whole Company whish for you to make a Speedy redress & We Remain your Good Subjects 69 in Number.
        
      